Citation Nr: 1454934	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  09-42 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic left ear infections.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a Friend


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to September 1969, including service in the Republic of Vietnam from February 1968 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Regional Office in Detroit, Michigan certified this case to the Board on appeal.  

In July 2011, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In March 2012, the Board remanded the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and bilateral ear infections.  Subsequently, in a November 2012 rating decision, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss and chronic right ear infections.  Additionally in May 2014, the Board granted service connection for tinnitus.  These grants of service connection constitute a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal regarding the assigned evaluations or effective dates.  Thus, those matters are not in appellate status.  See Grantham, 114 F.3d at 1158.  

The March 2012 remand sought in-service hospitalization records, private treatment records, VA treatment records, and an addendum with regard to the issue remaining on appeal.  The May 2014 remand sought outstanding VA treatment records.  The case has since been returned to the Board for appellate review.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All documents in Virtual VA are duplicative of those in VBMS or irrelevant to the issue remaining on appeal.  
FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's chronic left ear infections are related to his service.


CONCLUSION OF LAW

Chronic left ear infections are not related to the Veteran's service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the VA's duty to notify was satisfied by the RO's September 2008 letter, which fully addressed all notice elements and was sent to the Veteran prior to the December 2008 initial adjudication of his claim.  Accordingly, the duty to notify has been met.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained the service treatment records, service personnel records, VA outpatient treatment records, private treatment records, and the reports of VA examination.  The Veteran also submitted lay statements, and provided testimony at a Board hearing.  As will be discussed below, the Veteran had the opportunity on remand to identify any additional, outstanding records pertinent to the claims being decided herein.  The Veteran finally testified in July 2011 that the private physicians who provided care in the 1960s and 1970s are dead or retired.  He repeated that these older treatment records from the 1970s are unavailable in his December 2012 statement.  Therefore, the Board finds that there are no available, outstanding treatment records.  The RO did not review the most recent VA records dated in 2013 and 2014; however, the Board finds that they are not pertinent and there is not prejudice in proceeding to adjudicate this claim.  The records are not pertinent as they note treatment of ear infections and other unrelated disorders; the presence of a current disability is not at issue in this case.  

The Veteran was afforded a VA examination in November 2008 with a May 2012 addendum opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  That examiner considered the relevant medical history of the Veteran's in-service treatment for right ear infections, and his report of post-service treatment for ear infections with physician prescribed Cortisporin.  The Board finds that, taken together, this examination and addendum opinion are adequate as they were conducted by a medical professional who had reviewed the claims file, solicited history from the Veteran, and performed a thorough examination.  The VA examiner provided an opinion and rationale based upon an accurate recitation of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, as previously noted, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  In this case, the VLJ set forth the issue to be discussed at the hearing, and sought to identify pertinent evidence not currently associated with the claims folder.  Specifically, both the VLJ and the Veteran's representative inquired as to his in-service treatment for ear infections and any private treatment for ear infections since his separation from service.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated actual knowledge of the elements necessary to substantiate the claim.  As such, VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492.  

The Board finally finds that the AMC has complied with the March 2012 and May 2014 remand directives.  In March 2012, the Board remanded the issue remaining on appeal for an attempt to obtain in-service hospitalization records, private treatment records, VA treatment records, and an addendum opinion.  In May 2014, the Board remanded the issue remaining on appeal again for obtaining any outstanding VA treatment records.  Specifically, in March 2012, the AMC contacted the Veteran for his authorization to release private treatment records from Dr. B.G. and Dr. S.R.D.  The Veteran responded with signed VA Form 21-4142s in April 2012, which the AMC then used to request any outstanding treatment records in June 2012.  Dr. B.G.'s office submitted those treatment records in July 2012, but the AMC received no response from Dr. S.R.D.  In July 2012, the AMC notified the Veteran that Dr. S.R.D. had failed to respond; and in August 2012, he specified that the February 2008 audiogram and statement by Dr. S.R.D., submitted with his February 2008 claim for hearing loss and tinnitus, represented the only treatment he has ever received from that physician.  

The AMC also requested the in-patient treatment records from the 93rd evacuation hospital at Long Binh from the National Personnel Records Center in March 2012.  In May 2012, the AMC received a negative response.  The AMC notified the Veteran of this negative response in July 2012, and prepared an August 2012 formal finding of unavailability.  There is no basis for further pursuit of these records, as such efforts would be futile.  38 C.F.R. § 3.159(c)(2), (3).  Additionally, there is no prejudice to the Veteran in proceeding to adjudicate this claim.  In July 2011, he testified as to a week's hospitalization at the 93rd evacuation hospital at Long Binh for right ear infection rather than a left ear infection.  Furthermore, the November 2008 VA examiner considered the Veteran's lay statements at the examination, similarly reporting hospitalization for severe right ear otitis media that required incision and drainage.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, the AMC obtained the May 2012 addendum opinion from the November 2008 VA examiner.  As discussed above, the examiner reviewed the claims file and discussed this Veteran's relevant medical history in his examination report and addendum opinion, and these opinions are adequate.  With regard to the Veteran's VA treatment records, the AMC requested and received treatment records from the Detroit VA Medical Center (VAMC), Tampa VAMC, and Pasco Outpatient Clinic (OPC) in June 2014.  The AMC additionally obtained treatment records from the Ann Arbor VAMC in October 2014.  The Ann Arbor treatment records specify that the Veteran was a new patient in July 2014, giving no indication that there are any earlier treatment records available from that facility.  Therefore, the Board finds that there are no outstanding VA treatment records available.  

As such, the AMC has complied with all remand directives, and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The merits of the claim

The Veteran seeks service connection for chronic left ear infections based upon his in-service ear infections.  Specifically, he contends that his bilateral, chronic ear infections began to present a problem for him while deployed to Vietnam.  At his Board hearing, he testified as to hospitalization for a severe right ear infection at the 93rd evacuation hospital at Long Binh.  In a February 2008 statement, he argued that his ear infections had continued since that time, and that he currently treats these infections with Cortisporin solution.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  For example, lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The service treatment records show October 1968 and May 1969 treatment for right ear otitis media.  The September 1969 separation examination recorded the normal results of an ears examination; but the Veteran indicated a history of ear, nose, or throat trouble, running ears, and hearing loss.  The earliest post-service treatment records come from Dr. B.G., and show treatment from July 2004 through May 2012, with prescriptions for Cortisporin OTIC in May 2007 and July 2010.  Dr. B.G.'s April 2009 statement additionally reports that the Veteran suffers from recurrent ear infections triggered by exposure to moisture in the ear canals.  The Veteran has also asserted in his July 2011 testimony and a December 2012 statement that he received earlier treatment with private physicians in the 1960s and 1970s who have since retired or died, rendering those records unobtainable.  

While the Veteran has not sought treatment for ear infections through the VA healthcare system, the November 2008 VA examiner objectively noted scarring on the right tympanic membrane indicating previous episodes of otitis media and a prior medical history of otitis media.  That examiner reviewed the Veteran's claims file, and noted the in-service treatment for right ear infections.  That examiner also solicited the Veteran's lay report of his medical history, including his in-service hospitalization for right ear infection at the 93rd evacuation hospital and a current lack of symptoms or problems in the left ear.  The Veteran reported recurrent right ear infections since leaving service, the most recent in August 2008; and continuing treatment for recurrent episodes of otitis media, with physician prescription for Cortisporin drops as needed.  The examiner offered a negative nexus opinion in November 2008, based on the lack of recurrent infections or treatment from service until the current time.  In his May 2012 addendum, that examiner offered a nexus opinion weighing in favor of service connection for chronic right ear infections, based on the Veteran's in-service treatment for right ear infections.  However, that examiner reiterated the negative nexus opinion for chronic left ear infections, adding the lack of in-service treatment for left ear infections to his rationale.  

The Veteran's statements to the November 2008 VA examiner, distinguishing between his right and left ears, are consistent with his July 2011 testimony and December 2012 lay statement.  In July 2011, the Veteran testified as to in-service hospitalization for right ear infection.  The Veteran's friend, who visited the Veteran at Long Binh, similarly testified that his right ear was affected by the infection.  In his December 2012 statement, the Veteran stressed, "this is all about my right ear and not my left ear," and reported frequent infections of his right ear within the first 10 years of his separation from service.  His other statements have argued the continuity of symptomatology for ear infections since service.  In his January 2009 notice of disagreement, he asserted that he has been treated throughout the years for ear infections.  

Taking Dr. B.G.'s private treatment records and April 2009 statement in the light most favorable to the Veteran, the treatment for recurrent ear infections since July 2004 could be read to apply to both the right and left ears.  

However, there is no evidence of in-service left ear infections.  Specifically, the service treatment records show two separate instances of treatment for right ear otitis, without any treatment for a left ear infection.  Further, as listed above, the Veteran reported in-service right ear infections to the November 2008 VA examiner, and similarly reported in-service right ear infections in his July 2011 testimony.  In his January 2009 notice of disagreement, the Veteran conceded that he was only treated twice for in-service ear infections, and the service treatment records verify that each of these infections affected his right ear rather than his left ear.  While he has submitted February 2008 and September 2008 statements referring to in-service hospitalization for a severe ear infection without specifying which ear that infection affected, he clarified in his July 2011 testimony that he was hospitalized for a right ear infection.  The November 2009 substantive appeal did not assert any in-service left ear infection.  The Veteran has never submitted a lay statement reporting an in-service ear infection of the left ear.  Therefore, the evidence of record fails to satisfy the second part of the three part test for service connection under Shedden and 38 C.F.R. § 3.303(a).  

Moreover, while the Veteran has current, chronic, left ear infections, the Board finds that the evidence of record does not support a finding of a relationship between these infections and his service.  The evidence pertaining to this final element of service connection is the November 2008 VA examination report, May 2012 VA addendum opinion, Dr. B.G.'s April 2009 statement, and the Veteran's lay statements.  The VA opinions stand against the Veteran's claim, and Dr. B.G.'s opinion stands in favor of the Veteran's claim.  If there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over another by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  The Board finds that the November 2008 examination report and May 2012 addendum opinion hold more probative value than Dr. B.G.'s April 2009 statement. 

While the November 2008 VA examiner reviewed the claims file, he also specifically considered the Veteran's lay report of his in-service treatment for right ear infections and the lack of left ear symptoms or problems since service.  This is consistent with the Veteran's December 2012 statement reporting problems with frequent right ear infections in the 10 years following his return from Vietnam, but making no such report with regard to his left ear.  The November 2008 VA examiner's May 2012 addendum opinion is also fully consistent with the service treatment records showing in-service treatment for right ear infections, and the Veteran's July 2011 testimony specifying that his hospitalization at the 93rd evacuation hospital at Long Binh was also for treatment of a right ear infection.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez, 22 Vet. App. 295.  

In contrast, Dr. B.G.'s April 2009 statement is based on reports of an in-service ear infection; and, as discussed above, the Veteran has consistently reported that the in-service ear infections affected his right ear rather than his left which is supported by the other evidence of record.  Medical opinions based upon inaccurate factual premises are entitled to no probative weight.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This statement further failed to address the continuity of symptomatology, or lack thereof, between the Veteran's service and the onset of left ear infections.  Accordingly, this private opinion is less probative than the VA opinion and is assigned little weight.

As noted above, in certain cases, competent lay evidence may satisfy any of the required elements for service connection under Davidson; here, however, the Board again notes that the Veteran's lay statements had never specifically reported in-service left ear infections.  The Veteran's January 2009 notice of disagreement relies on a continuity of symptomatology since service to support the nexus between his service and current left ear infections, without addressing the lack of in-service left ear infection.  However, the Veteran's December 2012 statement regarding frequent right ear infections in the first 10 years following his return from Vietnam, but not left ear infections, seems to contradict his contentions in the January 2009 notice of disagreement.  Given this ambiguity, the Board finds that the November 2008 VA examination report and May 2012 addendum opinion hold the most probative value as to the element of a nexus to service.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124; Guerrieri v. Brown, 4 Vet. App 467, 470-471 (1993).  The November 2008 VA examination report and May 2012 addendum opinion are the only medical evidence of record that has supported its conclusion with such an analysis.  Therefore, the evidence of record fails to satisfy the third part of the three part test for service connection under Shedden and 38 C.F.R. § 3.303(a).  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for chronic left ear infections is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


